Fourth Court of Appeals
                                   San Antonio, Texas
                                         March 31, 2020

                                      No. 04-19-00245-CR

                                     Vanessa CAMERON,
                                          Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 226th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2010CR4286C
                        The Honorable Velia J. Meza, Judge Presiding


                                         ORDER

        Appellant has filed an “Objection to the Clerk’s Record and Motion to Abate Appeal in
Order to Supplement Clerk’s Record.” In the motion, appellant asserts that the clerk’s record
does not contain all the sealed motions filed by her trial counsel and ruled on by the trial court,
including a motion seeking funds for the retainer and travel of an expert witness the denial of
which she represents will be an issue on appeal. Appellant asks this court to abate the appeal and
instruct the trial court to conduct a hearing and determine whether the missing motions and
related orders are lost or destroyed, and if so, whether they may be replaced by agreement of the
parties or with an accurate copy or duplicate. See TEX. R. APP. P. 34.5(e). The State did not file
a response opposing the motion. The appellant’s motion is GRANTED.

        Accordingly, this appeal is ABATED for a period of thirty (30) days from the date of this
order, and the trial court is ORDERED to conduct a hearing and make written findings of fact
determining whether: (1) any sealed motions and related orders have been lost or destroyed, (2)
the missing pleadings are necessary to the appeal’s resolution, and if so, (3) whether the lost or
destroyed pleadings can be replaced by agreement of the parties or with an accurate copy of the
missing pleading(s). See TEX. R. APP. P. 34.5(e).

        The trial court clerk is ORDERED to file a supplemental clerk’s record containing the
trial court’s written findings and any previously omitted sealed motions and related orders in this
court within thirty days from the date of this order. The trial court clerk is ORDERED to file the
supplemental clerk’s record under seal in this court.
                                              _________________________________
                                              Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 31st day of March, 2020.



                                              ___________________________________
                                              Michael A. Cruz,
                                              Clerk of Court